Exhibit 10.2

EXECUTION VERSION

Published CUSIP Number:

Deal: 20589JAF2

Revolver: 20589JAG0

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of July 11, 2018

among

CONAGRA BRANDS, INC.,

The Lenders That Have Signed This Agreement,

BANK OF AMERICA, N.A., as Administrative Agent,

JPMORGAN CHASE BANK, N.A., as Syndication Agent,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

GOLDMAN SACHS BANK USA

as Documentation Agents,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED

JPMORGAN CHASE BANK, N.A,

and

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      22  

1.03

   Accounting Terms      22  

1.04

   Rounding      23  

1.05

   Exchange Rates; Currency Equivalents      23  

1.06

   Times of Day      23  

1.07

   Letter of Credit Amounts      23  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     24  

2.01

   Committed Loans      24  

2.02

   Borrowings, Conversions and Continuations of Committed Loans      24  

2.03

   Letters of Credit      26  

2.04

   Prepayments      36  

2.05

   Termination or Reduction of Commitments      37  

2.06

   Repayment of Loans      37  

2.07

   Interest      37  

2.08

   Fees      38  

2.09

   Computation of Interest and Fees      39  

2.10

   Evidence of Debt      39  

2.11

   Payments Generally; Administrative Agent’s Clawback      39  

2.12

   Sharing of Payments by Lenders      41  

2.13

   Extension of Termination Date      42  

2.14

   Increase in Commitments      43  

2.15

   Cash Collateral      44  

2.16

   Defaulting Lenders      45  

2.17

   Use of Proceeds      48  

2.18

   Bid Option      48  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     51  

3.01

   Taxes      51  

3.02

   Illegality      56  

3.03

   Inability to Determine Rates      56  

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      57  

3.05

   Compensation for Losses      59  

3.06

   Mitigation Obligations; Replacement of Lenders      60  

3.07

   LIBOR Replacement      60  

3.08

   Survival      61  

 

i



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS

     61  

4.01

   Conditions to Effective Date      61  

4.02

   Conditions to Each Credit Extension      63  

4.03

   Conditions to Each Extension of Commitments and Each Commitment Increase     
63  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     63  

5.01

   Corporate Existence and Standing      63  

5.02

   Authorization and Validity      63  

5.03

   Compliance with Laws and Contracts      64  

5.04

   Financial Statements      64  

5.05

   Taxes      64  

5.06

   Litigation      64  

5.07

   Employee Retirement Income Security Act of 1974      65  

5.08

   Defaults      65  

5.09

   Accuracy of Information      65  

5.10

   Regulation U      65  

5.11

   Legal Authority      65  

5.12

   Investment Company Status      65  

5.13

   Status as an EEA Financial Institution      65  

5.14

   OFAC      65  

5.15

   Anti-Corruption Laws      65  

ARTICLE VI. AFFIRMATIVE COVENANTS

     66  

6.01

   Financial Statements, Reports, Returns and Other Financial Data      66  

6.02

   Officer’s Certificate      67  

6.03

   Sale and Lease-Back      67  

ARTICLE VII. NEGATIVE COVENANTS

     68  

7.01

   Interest Coverage Ratio      68  

7.02

   Debt to EBITDA Ratio      68  

7.03

   Consolidation, Merger, Sale or Conveyance      69  

7.04

   Liens      69  

7.05

   Sanctions      69  

7.06

   Anti-Corruption Laws      69  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     70  

8.01

   Events of Default      70  

8.02

   Rights and Duties After Default      71  

8.03

   Application of Funds      71  

ARTICLE IX. THE AGENTS

     72  

9.01

   Appointment and Authority      72  

9.02

   Rights as a Lender      73  

 

ii



--------------------------------------------------------------------------------

9.03

   Exculpatory Provisions      73  

9.04

   Reliance by Administrative Agent      74  

9.05

   Delegation of Duties      74  

9.06

   Resignation of Administrative Agent      74  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      76  

9.08

   Arrangers, Syndication Agent, Documentation Agents      76  

9.09

   ERISA      76  

ARTICLE X. MISCELLANEOUS

     78  

10.01

   Amendments, Etc.      78  

10.02

   Notices; Effectiveness; Electronic Communication      80  

10.03

   No Waiver; Cumulative Remedies; Enforcement      82  

10.04

   Expenses; Indemnity; Damage Waiver      83  

10.05

   Payments Set Aside      85  

10.06

   Successors and Assigns      85  

10.07

   Treatment of Certain Information; Confidentiality      89  

10.08

   Right of Setoff      90  

10.09

   Counterparts; Integration; Effectiveness      91  

10.10

   Survival of Representations and Warranties      91  

10.11

   Severability      91  

10.12

   Replacement of Lenders      91  

10.13

   Governing Law; Jurisdiction; Etc.      92  

10.14

   Waiver of Jury Trial      93  

10.15

   No Advisory or Fiduciary Responsibility      93  

10.16

   Electronic Execution of Assignments and Certain Other Documents      94  

10.17

   USA PATRIOT Act      94  

10.18

   Judgment Currency      95  

10.19

   Governmental Regulation      95  

10.20

   ENTIRE AGREEMENT      95  

10.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      95
 

10.22

   Amendment and Restatement      96  

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

SCHEDULE 1

   –     

Commitments

SCHEDULE 10.02

     

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBIT A

   –     

Form of Committed Loan Note

EXHIBIT B

   –     

Form of Committed Loan Notice

EXHIBIT C-1

   –     

Form of Assignment and Assumption

EXHIBIT C-2

   –     

Form of Administrative Questionnaire

EXHIBIT D

   –     

Form of Opinion of Counsel for the Company

EXHIBIT E

   –     

Form of Bid Note

EXHIBIT F

   –     

Form of Bid Quote

EXHIBIT G

   –     

Form of Bid Quote Request

EXHIBIT H

   –     

Form of Invitation for Bid Quotes

EXHIBIT I

   –     

Form of Request for Extension

EXHIBIT J

   –     

Form of Acceptance of Request for Extension

EXHIBIT K

   –     

Form of Consent to Additional or Increasing Lender

EXHIBIT L-1

   –     

Form of U.S. Tax Compliance Certificates (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT L-2

   –     

Form of U.S. Tax Compliance Certificates (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT L-3

   –     

Form of U.S. Tax Compliance Certificates (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT L-4

   –     

Form of U.S. Tax Compliance Certificates (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

EXHIBIT M

   –     

Form of Letter of Credit Report

 

iv



--------------------------------------------------------------------------------

CONAGRA BRANDS, INC.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of July 11, 2018

This Amended and Restated Revolving Credit Agreement (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time hereafter, the “Agreement”) is entered into by and among Conagra Brands,
Inc., a Delaware corporation (together with its successors and permitted
assigns, the “Company”), the banks and other financial institutions that have
signed this Agreement and Bank of America, N.A. (together with its successors
and permitted assigns, “Bank of America”), as administrative agent for such
lenders.

WHEREAS, the Company, the Lenders and the Administrative Agent are parties to
that certain Revolving Credit Agreement dated as of February 16, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement as set forth herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders pursuant to Article IX, and not in its individual capacity
as a Lender, together with its successors and permitted assigns in such
capacity.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved (such approval
not to be unreasonably withheld, conditioned or delayed) by the Administrative
Agent.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company. A Person shall be
deemed to control a corporation if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agency Fee Letter” means the agency fee letter agreement, dated as of the date
hereof, between the Company and the Administrative Agent.

“Agents” means each of the Administrative Agent, the Arrangers, the Syndication
Agent and the Documentation Agents.

“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the Effective Date is $1,600,000,000.00.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Alternative Currency” means each of the following currencies: Euro and Canadian
Dollars.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined in good faith by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the then applicable Debt Rating, as set forth below:

 

Applicable Rate  

Pricing

Level

   Debt Ratings
S&P/Moody’s      Facility Fee     Eurocurrency
Rate +
Letters of
Credit     Base
Rate
+  

1

     A-/A3 or better        0.090 %      0.910 %      0.000 % 

2

     BBB+/Baa1        0.100 %      1.025 %      0.025 % 

3

     BBB/Baa2        0.125 %      1.125 %      0.125 % 

4

     BBB-/Baa3        0.175 %      1.325 %      0.325 % 

5

    
Lower than
BBB-/Baa3  
       0.250 %      1.500 %      0.500 % 

 

2



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by foregoing rating agencies differ by one
Pricing Level, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one Pricing Level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Company has only one Debt Rating, the Pricing Level that is one level lower than
that of such Debt Rating shall apply; and (d) if the Company does not have any
Debt Rating, Pricing Level 5 shall apply.

The Debt Rating in effect on any date for purposes of the Applicable Rate is
that rating in effect at the close of business on such date.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means MLPFS, JPMorgan and Mizuho in their respective capacities as
joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, the Chief
Financial Officer, the Controller, the Treasurer, any Assistant Treasurer or any
other employee of the Company who is designated in writing to the Administrative
Agent by any of the foregoing and who holds a substantially similar office to
any of the foregoing and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Company so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Officer of the Company shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Authorized
Officer shall be conclusively presumed to have acted on behalf of the Company.

 

3



--------------------------------------------------------------------------------

“Availability Period” means, with respect to any Lender, the period from and
including the Effective Date to the earliest of (a) the Termination Date
applicable to such Lender, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of each L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” has the meaning specified in the introductory paragraph
hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Bid Absolute Rate” means, with respect to a Bid Absolute Rate Loan made by a
relevant Lender for the relevant Bid Interest Period, the rate of interest per
annum (rounded to the nearest 1/100th of 1%) offered by such Lender and accepted
by the Company pursuant to Section 2.18(f).

“Bid Absolute Rate Loan” means that portion of any Loan at the time the Bid
Absolute Rate is applicable thereto.

“Bid Interest Period” means, with respect to a Bid Absolute Rate Loan, a period
of not less than 30 and not more than 270 days commencing on a Business Day
selected by the Company in the relevant Bid Quote Request pursuant to
Section 2.18(b). If such Bid Interest Period would end on a day which is not a
Business Day, such Bid Interest Period shall end on the next succeeding Business
Day.

 

4



--------------------------------------------------------------------------------

“Bid Note” means a promissory note in substantially the form of Exhibit E
hereto, with appropriate insertions, duly executed and delivered to the
Administrative Agent by the Company and payable to the order of a Lender,
including any amendment, modification, renewal or replacement of such promissory
note.

“Bid Quote” means a Bid Quote substantially in the form of Exhibit F hereto
completed and delivered by a Lender to the Administrative Agent pursuant to
Section 2.18(d).

“Bid Quote Request” means a Bid Quote Request substantially in the form of
Exhibit G or otherwise reasonably acceptable to the Administrative Agent hereto
completed and delivered by the Company to the Administrative Agent pursuant to
Section 2.18(b).

“Bid Rate Auction” means a solicitation of Bid Quotes pursuant to Section 2.18.

“Board” means the Board of Governors of the Federal Reserve Systems of the
United States.

“Borrowing” means a Committed Borrowing or a borrowing of Bid Absolute Rate
Loans, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to (i) any interest rate settings as to a Loan
denominated in Canadian Dollars, (ii) any fundings, disbursements settlements
and payments in Canadian Dollars or in respect of a Loan denominated in Canadian
Dollars, or (iii) any other dealings in Canadian Dollars to be carried out
pursuant to this Agreement in respect of any such Loan, means any day of the
year, other than a Saturday, Sunday or other day on which banks are required or
authorized to close in Toronto, Ontario; and

 

5



--------------------------------------------------------------------------------

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” means the lawful currency of Canada.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“CDOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01 and (b) purchase participations in
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

6



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Note” means a promissory note made by the Company in favor of a
Lender evidencing Committed Loans made by such Lender to the Company,
substantially in the form of Exhibit A.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Officer of the
Company.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 6.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, on a consolidated basis for any fiscal period, net
income of the Company and its Subsidiaries (exclusive of equity earnings in
non-consolidated affiliates except to the extent such earnings have actually
been distributed in cash to the Company or any Subsidiary during such period)
plus (a) the following to the extent deducted in calculating such net income:
(i) Consolidated Interest Expense for such period, (ii) the provision for
Federal, state, local and foreign taxes based on income, profits or capital
payable by the Company and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) fees and expenses incurred during such period in
respect of acquisitions, dispositions, investments and debt or equity issuances
contemplated or consummated during such period (including the prepayment,
repayment or retirement of debt in connection therewith or any amendment or
waiver in respect of any indebtedness), (v) non-cash share based compensation
expense, (vi) other non-cash expenses, losses and charges (other than those
representing a reserve for or actual cash item in any future period) for such
period, (vii) to the extent elected by the Company, other unusual, non-recurring
or one-time cash expenses, losses and charges in an amount not to exceed
US$75,000,000 in any four fiscal quarter period (but not more than
US$300,000,000 until the termination of the Facility) and (viii) any costs and
expenses incurred by the Company or a Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of issuance of capital stock
(that is not “disqualified equity”) of the Company and minus (b) the following
to the extent included

 

7



--------------------------------------------------------------------------------

in calculating such net income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing net income for such period (other than gains
representing or resulting from the reversal of any accrual of or cash reserve
for anticipated cash charges in any prior period); provided, that the
Consolidated EBITDA for any acquired business acquired by the Company or any
Subsidiary pursuant to an acquisition the aggregate cash consideration for which
equals or exceeds US$200,000,000 during such period shall be included on a pro
forma basis for such period (as determined in good faith by the Company,
assuming the consummation of such acquisition and the incurrence or assumption
of any indebtedness for borrowed money of the Company and its Subsidiaries in
connection therewith incurred as of the first day of such period), and provided
further that the Consolidated EBITDA for any entity sold for aggregate cash
consideration of US$200,000,000 or more by the Company or any Subsidiary shall
be deducted on a pro forma basis for such period (as determined in good faith by
the Company, assuming the consummation of such sale or other disposition
occurred on the first day of such period).

“Consolidated Funded Debt” means the sum of (i) any obligation for borrowed
money that under Generally Accepted Accounting Principles is shown on the
consolidated balance sheet of the Company and its Subsidiaries plus (ii) an
amount equal to 60% of the principal amount payable by the Company or any
Subsidiary pursuant to any guaranty by the Company or any such Subsidiary of
“Third Party Debt” upon the happening of every contingency to the enforcement of
such guaranty. For purposes hereof, “Third Party Debt” shall mean debt of any
Person (other than the Company or any Subsidiary) for borrowed money that
(i) pursuant to Generally Accepted Accounting Principles, is classified as a
non-current liability, and (ii) the repayment of which is guaranteed by the
Company or any Subsidiary. Notwithstanding the foregoing, Consolidated Funded
Debt shall not include any Excluded Acquisition Debt.

“Consolidated Interest Expense” means net interest expense under Generally
Accepted Accounting Principles (other than interest expense with respect to any
Excluded Acquisition Debt).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate (calculated with an Applicable Rate at Pricing Level 5)
applicable to Base Rate Loans plus (iii) 1% per annum; provided, however, that
with respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate (calculated with
an Applicable Rate at Pricing Level 5)) otherwise applicable to such Loan plus
1% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate (calculated with an Applicable Rate at Pricing
Level 5) plus 1% per annum.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s reasonable good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
L/C Issuer or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuers and each
other Lender promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

9



--------------------------------------------------------------------------------

“Documentation Agents” means Mizuho, MUFG Bank, Ltd. (formerly known as The Bank
of Tokyo-Mitsubishi UFJ, Ltd.), Wells Fargo Bank, National Association and
Goldman Sachs Bank USA in their capacity as Documentation Agents for the Lenders
pursuant to this Agreement.

“Dollar” and “US$” mean lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

 

10



--------------------------------------------------------------------------------

(i) denominated in a Dollars or Euro, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the applicable Rate
Determination Date with a term equivalent to such Interest Period.

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with the rate set forth in paragraph (ii) of
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01, provided that
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

“Excluded Acquisition Debt” means indebtedness of the Company or any Subsidiary
to the extent that (x) the proceeds thereof are designated by the Company to be
used (and are yet to be applied) to finance the Pinnacle Acquisition or any
other Material Acquisition (or repay, redeem, defease or otherwise satisfy any
indebtedness or pay related fees and expenses in connection therewith) and
(y) it is redeemable at not more than 101% of the principal amount thereof (plus
accrued interest) if such Material Acquisition is not consummated, until the
first to occur of (i) the date of consummation of such Material Acquisition and
(ii) the date that is 10 days following termination of the definitive
acquisition agreement with respect to such Material Acquisition in accordance
with the terms thereof.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.12) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Facility Fee” has the meaning specified in Section 2.08(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code, and any intergovernmental
agreements entered into in connection with the implementation of such current
sections of the Code (or any such amended or successor version described above).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Fee Letter” means (i) the Agency Fee Letter and (ii) any other fee letter
entered into by the Company with any Agent in respect hereof.

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

12



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations in respect of Letters of
Credit issued by such L/C Issuer other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Generally Accepted Accounting Principles” means generally accepted accounting
principles in the United States as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indenture” means that certain Indenture dated as of October 8, 1990 between the
Company and The Chase Manhattan Bank (k/n/a JPMorgan Chase Bank, N.A.), as
trustee, as in effect on the date hereof.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Termination
Date of any Lender; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan, the first Business Day of
each March, June, September and December and the latest Termination Date and
(c) as to any Bid Absolute Rate Loan, the last day of each Bid Interest Period
applicable to such Loan; provided, however, that if any Bid Interest Period for
a Bid Absolute Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Bid Interest Period shall also be
Interest Payment Dates.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Company and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

13



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the latest Termination Date.

“Invitation for Bid Quotes” means an Invitation for Bid Quotes substantially in
the form of Exhibit H hereto completed and delivered by the Administrative Agent
to the Lenders in accordance with Section 2.18(c).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A., together with its permitted
successors and assigns.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) each of Bank of America, JPMorgan and Mizuho, in its
capacity as an issuer of Letters of Credit hereunder, and (ii) each other Lender
that agrees to act as an L/C Issuer hereunder and that is approved by the
Company and the Administrative Agent, in each case together with its successors
in such capacity. Each L/C Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such L/C Issuer, in which
case the term “L/C Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

14



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means the banks and other financial institutions party to this
Agreement from time to time as “Lenders” and, unless the context requires
otherwise, includes the L/C Issuers.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means, with respect to any L/C Issuer, the
day that is five Business Days prior to the Termination Date then in effect
applicable to such L/C Issuer (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to US$125,000,000. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Screen Rate” has the meaning specified in the definition of Eurocurrency
Rate.

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as are reasonably appropriate, in
the reasonable discretion of the

 

15



--------------------------------------------------------------------------------

Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
reasonably determines that adoption of any portion of such market practice is
not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate exists, in such other manner of administration as
the Administrative Agent reasonably determines in consultation with the
Company).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing),
conditional sale or other title retention agreement, and any lease in the nature
of security.

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Committed Loan or a Bid Absolute Rate Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 and each Fee Letter.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Acquisition” means an acquisition of a Person or assets constituting a
line of business by the Company or any of its Subsidiaries, the aggregate cash
consideration for which equals or exceeds US$200,000,000.

“Material Subsidiary” means a Subsidiary that has total assets, determined in
accordance with Generally Accepted Accounting Principles, in excess of 20% of
the Company’s total consolidated assets, determined in accordance with Generally
Accepted Accounting Principles.

“Merger Sub” means Patriot Merger Sub Inc., a Delaware corporation.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their reasonable good faith discretion.

“Mizuho” means Mizuho Bank, Ltd., together with its successors and permitted
assigns.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, together with
its successors and permitted assigns or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses is transferred following the
date of this Agreement.

 

16



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender that is not incorporated under the laws of the
United States of America or a state thereof.

“Notes” means collectively the Committed Loan Notes and the Bid Notes and “Note”
means any one of such Notes.

“Obligations” means all unpaid principal and interest in respect of the Loans,
all L/C Obligations, Facility Fees, Letter of Credit Fees and all other
obligations of the Company or any Subsidiary to the Lenders or to any Lender, or
to the Administrative Agent, the L/C Issuers or to any L/C Issuer, in each case
arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by any Authorized Officer.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

 

17



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an estate, an unincorporated
organization, Governmental Authority or other entity.

“Pinnacle” means Pinnacle Foods Inc., a Delaware corporation.

“Pinnacle Acquisition” means the acquisition by the Company, via Merger Sub, of
all of the outstanding equity interests in Pinnacle pursuant to the Pinnacle
Acquisition Agreement.

“Pinnacle Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of June 26, 2018, by and among the Company, Merger Sub and
Pinnacle.

“Pinnacle Acquisition Closing Date” means the date of the consummation of the
Pinnacle Acquisition.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.01.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

18



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Company hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Regulation U” means Regulation U of the Board (as modified) and shall include
any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Bid Absolute Rate Loan, a Bid Quote Request.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VIII, and for all purposes after the Loans become due and
payable pursuant to Article VIII or the Commitments expire or terminate, the
outstanding Bid Absolute Rate Loans of the Lenders shall be included in their
respective Total Credit Exposures in determining the Required Lenders. The Total
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that, the amount of any participation in
any Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the applicable L/C Issuer in making such
determination.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall in good faith
reasonably determine or the Required Lenders shall in good faith reasonably
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall in good faith reasonably determine or the Required
Lenders shall in good faith reasonably require.

 

19



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations at such
time.

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant governmental sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“Specified Event of Default” means an Event of Default under Section 8.01(a),
(b), (g), (h), (i), (j) or (k).

“Spot Rate” for a currency means the rate reasonably determined in good faith by
the Administrative Agent or the applicable L/C Issuer, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subsidiary” means any Person whose accounts are consolidated with the accounts
of the Company in accordance with Generally Accepted Accounting Principles for
purposes of preparing the financial statements referred to in Section 6.01.

“Syndication Agent” means JPMorgan, in its capacity as syndication agent for the
Lenders pursuant to this Agreement.

 

20



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means, subject to Section 2.13, July 11, 2023 or, with
respect to any individual Lender, such earlier date, if any, on which such
Lender’s Commitment is reduced to zero or terminated pursuant to and in
accordance with this Agreement; provided, however, that, in each case, if such
date is not a Business Day, the Termination Date shall be the immediately
preceding Business Day.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

21



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, Generally Accepted Accounting Principles applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements referenced in
Section 5.04(a), except as otherwise specifically prescribed herein.

(b) Changes in Generally Accepted Accounting Principles. If at any time any
change in Generally Accepted Accounting Principles would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
Generally Accepted Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with Generally Accepted Accounting
Principles prior to such change therein. Without limiting the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that under Generally Accepted Accounting Principles as of the date of this
Agreement for all purposes of this Agreement, notwithstanding any change in
Generally Accepted Accounting Principles relating thereto, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes
as provided for above.

 

22



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
or default thresholds hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

23



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Company in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period applicable to such
Lender, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Company wishes to request Eurocurrency Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) four Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days prior
to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four Business Days prior to the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by all the Lenders. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
US$25,000,000 or a whole multiple of US$5,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Committed Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of US$10,000,000 or a whole multiple
of US$1,000,000 in excess thereof. Each Committed Loan Notice shall

 

24



--------------------------------------------------------------------------------

specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) the currency of the Committed Loans to be
borrowed. If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars. If the Company fails to specify a Type of Committed Loan in a Committed
Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Committed Loan and reborrowed
in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Company as provided above.

 

25



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether denominated in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date applicable to such
L/C Issuer, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or any of its Subsidiaries and
any drawings thereunder; provided that immediately after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (w) unless otherwise
agreed by such L/C Issuer, the Outstanding Amount of the L/C Obligations of the
applicable L/C Issuer shall not exceed one third of the Letter of Credit
Sublimit, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
(y) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

26



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the applicable L/C Issuer has approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the date of this Agreement, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the date of this
Agreement and which such L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than US$500,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; or

(E) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

 

27



--------------------------------------------------------------------------------

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 12:00 p.m.
(noon) at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such

 

28



--------------------------------------------------------------------------------

other matters as such L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Company shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Company, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) If the Company so requests in any Letter of Credit Application, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Company shall not be required to make a specific request to such L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that no L/C Issuer shall permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative Agent
that the Required Lenders have elected not to permit such extension and
directing such L/C Issuer not to permit such extension.

 

29



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Company is notified prior to 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, then no later than 1:00 p.m. on such Business Day or the Applicable
Time on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (or if notified after such time, then no later than
11:00 a.m. on the next succeeding Business Day or the Applicable Time on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency) (each such date, an “Honor Date”), the
Company shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Company, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify such L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to timely reimburse the applicable L/C
Issuer on the Honor Date, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Company shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an

 

30



--------------------------------------------------------------------------------

amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate
Commitments. Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C

Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

31



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of a L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by
such L/C Issuer and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

32



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code or the ISP, as
applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable L/C Issuer. Unless there was bad faith,
gross negligence, willful misconduct or a material breach of this Agreement or
any other Loan Document by the applicable L/C Issuer as determined by a court of
competent jurisdiction in a final and nonappealable judgment, the Company shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

33



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of bad faith, gross negligence,
willful misconduct or a material breach of this Agreement or any other Loan
Document; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Issuer
Document. The Company hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential, special, indirect, punitive
or exemplary, damages suffered by the Company which the Company proves were
caused by such L/C Issuer’s bad faith, willful misconduct, gross negligence or
material breach of this Agreement or any other Loan Document, or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
An L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Company when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
for, and such L/C Issuer’s rights and remedies against the Company shall not be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such

 

34



--------------------------------------------------------------------------------

L/C Issuer or the beneficiary is located, the practice stated in the ISP or in
the decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such Law or
practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to adjustment as provided in
Section 2.16, with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on the first Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by it,
at the rate per annum specified in the Fee Letter or as otherwise agreed between
the Company and the applicable L/C Issuer, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment) or, if later, the fifth Business Day after the Company has
received an invoice therefor, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
applicable to such L/C Issuer and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Company shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit issued by it as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

 

35



--------------------------------------------------------------------------------

(k) Letter of Credit Reports. Each applicable L/C Issuer shall furnish (A) to
the Administrative Agent (with a copy to the Company) on the fifth Business Day
of each month a written report in substantially the form of Exhibit M (or any
other form approved by the Administrative Agent) summarizing issuance and
expiration dates of Letters of Credit issued by such L/C Issuer during the
preceding month and drawings during such month under all Letters of Credit
issued by such L/C Issuer, (B) to the Administrative Agent (with a copy to the
Company) on the first Business Day of each calendar quarter a written report
setting forth the actual daily aggregate available amount of Letters of Credit
issued by such L/C Issuer during the preceding calendar quarter of all Letters
of Credit issued by such L/C Issuer and (C) prompt notice to the Administrative
Agent of each expiration, cancellation or renewal of a Letter of Credit issued
by such L/C Issuer hereunder.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04 Prepayments. (a) The Company may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be in a
form reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 12:00 p.m. (noon) (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of US$25,000,000 or a
whole multiple of US$5,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of US$25,000,000 or a whole multiple of US$5,000,000 in
excess thereof; (iv) any prepayment of Base Rate Loans shall be in a principal
amount of US$5,000,000 or a whole multiple of US$1,000,000 in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding; and
(v) any such notice may be conditioned on the effectiveness of other financing
arrangements or one or more other transactions. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein, subject
to the occurrence of any condition(s) specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

36



--------------------------------------------------------------------------------

(b) If the Administrative Agent notifies the Company at any time that the Total
Outstandings, less Cash Collateral, at such time exceed an amount equal to 105%
of the Aggregate Commitments then in effect, then, within two Business Days
after receipt of such notice, the Company shall prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount at least equal to such
excess over the Aggregate Commitment; provided, however, that, subject to the
provisions of Section 2.15(a), the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

2.05 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
(noon) three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of US$25,000,000
or any whole multiple of US$5,000,000 in excess thereof, (iii) any such notice
may be conditioned on the effectiveness of other financing arrangements or one
or more other transactions, (iv) the Company shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (v) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Letter of
Credit Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.

2.06 Repayment of Loans. The Company shall repay to each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of
Committed Loans made by such Lender outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

37



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee ( the “Facility Fee”) in Dollars equal to the Applicable Rate times the
actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans
and L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.16. The Facility Fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the first Business Day of each March, June, September and December, commencing
with the first such date to occur after the Effective Date, and on the last day
of the Availability Period (and, if applicable, thereafter on demand). The
Facility Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) the Company shall pay any fees required to be paid pursuant
to, and in accordance with, the Fee Letters and (ii) the Company shall pay to
the Lenders, in Dollars, such fees, if any, as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

38



--------------------------------------------------------------------------------

2.09 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Company made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a
Committed Loan Note, which shall evidence such Lender’s Loans to the Company in
addition to such accounts or records. Each Lender may attach schedules to a
Committed Loan Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.11 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Company shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all

 

39



--------------------------------------------------------------------------------

payments by the Company hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Company is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Company shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall,
at the option of the Administrative Agent, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Company shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 p.m. (noon)
on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Company to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Committed Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing. Any payment by the Company shall be
without prejudice to any claim the Company may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(ii) Payments by the Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Company has not in fact made such payment,
then each of the Lenders or the applicable L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

 

41



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.13 Extension of Termination Date. (a) Requests for Extension. The Company may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 90 days and not later than 45 days prior to any anniversary of
the Effective Date (an “Anniversary Date”), request that each Lender extend such
Lender’s Termination Date for an additional period of one or two years from the
then effective Termination Date; provided that the requested extension shall not
result in a then remaining tenor of longer than five years from such Anniversary
Date.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 15 days after receipt from the
Administrative Agent of the extension request, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Termination Date (a “Non-Extending Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date), and any Lender
that does not so advise the Administrative Agent on or

before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).

 

42



--------------------------------------------------------------------------------

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.12; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the applicable
Anniversary Date, undertake a Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Termination Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the applicable Anniversary Date, then, effective as
of the applicable Anniversary Date, the Termination Date of each Extending
Lender and of each Additional Commitment Lender shall be extended to the date
falling one or two years (as specified in the applicable request for extension)
after the then effective Termination Date of such Lender (except that, if such
date is not a Business Day, such Termination Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender (if not
already) shall thereupon become a “Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
dated as of the applicable Anniversary Date signed by an Authorized Officer of
the Company (i) certifying and attaching the resolutions adopted by the Company
approving or consenting to such extension and (ii) certifying that, immediately
before and after giving effect to such extension, the applicable conditions
precedent set forth in Section 4.03 have been satisfied. In addition, on the
Termination Date of each Non-Extending Lender, the Company shall prepay any
Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent, the Company may from time to time, request an increase in
the Aggregate Commitments to an amount not exceeding US$2,100,000,000; provided
that any such request for an increase shall be in a minimum amount of
US$25,000,000.

(b) Additional Lenders. Subject to the approval of the Administrative Agent and
the L/C Issuers (not to be unreasonably conditioned, withheld or delayed), to
effectuate any such increase the Company may invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent. Each Lender
invited to participate in such increase shall notify the Administrative Agent
whether or not it agrees to increase its Commitment and, if it has not responded
within the requested time period shall be deemed to have declined to increase
its Commitment.

 

43



--------------------------------------------------------------------------------

(c) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(d) Conditions to Effectiveness of Increase. As a condition precedent to any
such increase, the Company shall deliver to the Administrative Agent a
certificate of the Company dated as of the Increase Effective Date signed by an
Authorized Officer of the Company (x) certifying and attaching the resolutions
adopted by the Company approving or consenting to such increase, and
(y) certifying that, immediately before and after giving effect to such
increase, the applicable conditions precedent set forth in Section 4.03 have
been satisfied. The Company shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing that has not been reimbursed, (ii) as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Company shall be required to provide Cash Collateral pursuant to
Section 8.02, or (iv) there shall exist a Defaulting Lender, the Company shall
immediately (in the case of clause (iii) above) or within three Business Days
(in all other cases) following any request by the Administrative Agent or the
applicable L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time, less Cash Collateral
therefor, exceeds 103% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Company shall provide
Cash Collateral for the Outstanding Amount of the L/C Obligations in an amount
not less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in

 

44



--------------------------------------------------------------------------------

all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent or the L/C
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Company will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Company shall pay on demand therefor from time to time
all reasonable and customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such

 

45



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the L/C
Issuers hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.08(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans funded by it, and (2) its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

 

46



--------------------------------------------------------------------------------

(C) With respect to any fee payable under Section 2.08(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable L/C Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 10.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Company shall, without prejudice
to any right or remedy available to it hereunder or under applicable Law, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and the L/C
Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

47



--------------------------------------------------------------------------------

2.17 Use of Proceeds. The proceeds of the Credit Extensions shall be available
(and the Company agrees that it shall use such proceeds) solely for general
corporate purposes not in contravention in any material respect of any Law or of
any Loan Document.

2.18 Bid Option.

(a) Bid Option; Repayment and Effect of Bid Absolute Rate Loans. (i) In addition
to Committed Loans pursuant to Section 2.01, but subject to the terms and
conditions set forth in this Agreement (including, without limitation, the
limitation set forth in Section 2.01 as to the maximum aggregate principal
amount of all outstanding Loans hereunder), the Company may, as set forth in
this Section 2.18(a), request the Lenders, prior to the latest Termination Date,
to make offers to make Bid Absolute Rate Loans to the Company. Each Lender may,
but shall have no obligation to, make such offers and the Company may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section 2.18. Bid Absolute Rate Loans shall be evidenced by the Bid Notes at the
request of such Lender providing such Bid Absolute Rate Loans. Each Bid Absolute
Rate Loan shall be repaid in full by the Company on the last day of the Bid
Interest Period applicable thereto.

(ii) Any Lender may offer to make Bid Absolute Rate Loans in excess of its
Commitment but such Loans will not relieve the Lender of its obligation to fund
its Applicable Percentage share of Committed Loans.

(b) Bid Quote Request. When the Company wishes to request offers to make Bid
Absolute Rate Loans under this Section 2.18, the Company shall submit to the
Administrative Agent a Bid Quote Request so as to be received no later than
10:00 a.m. at least one Business Day prior to the borrowing date proposed
therein, specifying:

(i) the proposed borrowing date for the proposed Bid Absolute Rate Loans;

(ii) the aggregate principal amount of such Bid Absolute Rate Loans; and

(iii) the Bid Interest Period applicable thereto (which must end on or prior to
the latest Termination Date).

The Company may request offers to make Bid Absolute Rate Loans for more than one
Bid Interest Period. No Bid Quote Request shall be given within five Business
Days (or upon reasonable prior notice to the Lenders, such lesser number of days
as the Company and the Administrative Agent may agree) of any other Bid Quote
Request. Each Bid Quote Request shall be in a minimum amount of US$5,000,000 or
a larger multiple of US$1,000,000; provided that upon giving effect to such Bid
Absolute Rate Loans, the then aggregate outstanding principal amount of all
Loans shall not exceed the Aggregate Commitments then in effect.

(c) Invitation for Bid Quotes. Promptly upon receipt of a Bid Quote Request, the
Administrative Agent shall send to each of the Lenders an Invitation for Bid
Quotes which shall constitute an invitation by the Company to each Lender to
submit Bid Quotes offering to make the Bid Absolute Rate Loans to which such Bid
Quote Request relates in accordance with Section 2.18.

 

48



--------------------------------------------------------------------------------

(d) Submission and Contents of Bid Quotes.

(i) Each Lender may, in its sole discretion, submit a Bid Quote containing an
offer or offers to make Bid Absolute Rate Loans in response to any Invitation
for Bid Quotes. Each Bid Quote must comply with the requirements of this
Section 2.18(d) and must be submitted to the Administrative Agent at the
applicable Administrative Agent’s Office not later than 9:45 a.m, in the case of
Bank of America and 10:00 a.m., in the case of each other Lender, on the
proposed Borrowing Date (or, in any such case upon reasonable prior notice to
the Lenders, such later time as the Company and the Administrative Agent may
agree, provided that Bank of America shall always be required to submit its Bid
Quotes not less than fifteen minutes prior to the other Lenders). No Lender may
submit a Bid Quote for a Bid Absolute Rate Loan which has a Bid Interest Period
later than such Lender’s Termination Date. Subject to Articles IV and VIII, any
Bid Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Company.

(ii) Each Bid Quote shall in any case specify:

(A) the proposed borrowing date, which shall be the same as that set forth in
the applicable Invitation for Bid Quotes;

(B) the principal amount of the Bid Absolute Rate Loan for which each such offer
is being made, (1) which principal amount may be greater than, less than or
equal to the Commitment of the quoting Lender, but in no case greater than the
Commitments, (2) which principal amount must be at least US$5,000,000 and an
integral multiple of US$1,000,000 in excess thereof, and (3) which principal
amount may not exceed the principal amount of Bid Absolute Rate Loans for which
offers were requested;

(C) the minimum or maximum amount, if any, of the Bid Absolute Rate Loan which
may be accepted by the Company and/or the limit, if any, as to the aggregate
principal amount of the Bid Absolute Rate Loans from such Lender which may be
accepted by the Company;

(D) the Bid Absolute Rate offered for each such Bid Absolute Rate Loan;

(E) the applicable Bid Interest Period; and

(F) the identity of the quoting Lender.

(iii) The Administrative Agent shall reject any Bid Quote that:

(A) is not substantially in the form of Exhibit F hereto or does not specify all
of the information required by Section 2.18(d)(ii);

(B) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit F hereto;

 

49



--------------------------------------------------------------------------------

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Bid Quotes; or

(D) arrives after the time set forth in Section 2.18(d)(i).

If any Bid Quote shall be rejected pursuant to this Section 2.18(d)(iii), then
the Administrative Agent shall notify the relevant Lender of such rejection as
soon as practicable.

(e) Notice to the Company. The Administrative Agent shall promptly notify the
Company of the terms (i) of any Bid Quote submitted by a Lender that is in
accordance with Section 2.18(d) and (ii) of any Bid Quote that is in accordance
with Section 2.18(d) and amends, modifies or is otherwise inconsistent with a
previous Bid Quote submitted by such Lender with respect to the same Bid Quote
Request. Any such subsequent Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Bid Quote specifically states that
it is submitted solely to correct a manifest error in such former Bid Quote. The
Administrative Agent’s notice to the Company shall specify the aggregate
principal amount of Bid Absolute Rate Loans for which offers have been received
for each Bid Interest Period specified in the related Bid Quote Request and the
respective principal amounts and Bid Absolute Rates so offered.

(f) Acceptance and Notice by the Company. Subject to the receipt of the notice
from the Administrative Agent referred to in Section 2.18(e), not later than
11:00 a.m. on the proposed date of borrowing (or, in any such case upon
reasonable prior notice to the Lenders, such later time as the Company and the
Administrative Agent may agree), the Company shall notify the Administrative
Agent of the Company’s acceptance or rejection of the offers so notified to it
pursuant to Section 2.18(e); provided, however, that the failure by the Company
to give such notice to the Administrative Agent shall be deemed to be a
rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Bid Interest Period that are accepted. The Company may accept
or reject any Bid Quote in whole or in part (subject to the terms of
Section 2.18(d)(ii)(C)); provided that:

(i) the aggregate principal amount of all Bid Absolute Rate Loans may not exceed
the applicable amount set forth in the related Bid Quote Request;

(ii) acceptance of offers may only be made on the basis of ascending Bid
Absolute Rates; and

(iii) the Company may not accept any offer of the type described in
Section 2.18(d)(iii) or that otherwise fails to comply with the requirements of
this Agreement for the purpose of obtaining a Bid Absolute Rate Loan under this
Agreement.

(g) Allocation by the Administrative Agent. If offers are made by two or more
Lenders with the same Bid Absolute Rates for a greater aggregate principal
amount than the amount in respect of which offers are permitted to be accepted
for the related Bid Interest Period, the principal amount of Bid Absolute Rate
Loans in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in

 

50



--------------------------------------------------------------------------------

such multiples, not greater than US$1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such
offers; provided, however, that no Lender shall be allocated a portion of any
Bid Absolute Rate Loan which is less than the minimum amount which such Lender
has indicated that it is willing to accept. Allocations by the Administrative
Agent of the amounts of Bid Absolute Rate Loans shall be conclusive in the
absence of manifest error. The Administrative Agent shall promptly, but in any
event by 12:00 p.m. (noon), notify each Lender of its receipt of a Competitive
Bid Borrowing Notice and the aggregate principal amount of such Bid Absolute
Rate Loan allocated to each participating Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Company under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Company, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, the Company or other applicable
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Company, the Administrative Agent or other applicable withholding
agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the applicable withholding agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the applicable withholding agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Company shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii) If the Company, the Administrative Agent or other applicable withholding
agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) the applicable withholding agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the applicable withholding
agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or

 

51



--------------------------------------------------------------------------------

deduction is made on account of Indemnified Taxes, the sum payable by the
Company shall be increased as necessary so that after any required withholding
or the making of all required deductions for Indemnified Taxes (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Company shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. The Company shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10
Business Days after written demand therefor, for any amount which a Lender or an
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 Business Days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) the Administrative Agent and the Company, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Company, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

 

52



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority as provided in this Section 3.01, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable Law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable Law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

53



--------------------------------------------------------------------------------

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative

 

54



--------------------------------------------------------------------------------

Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Company or with respect to which the Company has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Company an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Recipient, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

55



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender in good faith determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice by the Company, (x) the Company shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Company shall also pay accrued interest on
the amount so prepaid or converted.

3.03 Inability to Determine Rates. Subject to Section 3.07, if in connection
with any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof, (a) (i) the Administrative Agent in good faith determines that deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders in good faith determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and

 

56



--------------------------------------------------------------------------------

each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the

affected currency or currencies shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or any L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

57



--------------------------------------------------------------------------------

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, converting to, continuing or maintaining any Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer in good faith
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate and
due under such subsection within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

58



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan

equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least 10 Business Days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 Business Days prior to the relevant Interest Payment Date,
such additional interest or costs shall be due and payable 10 Business Days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(other than any loss of Applicable Rate or other profit) incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c) any failure by the Company to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.12;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract in respect of such
funds. The Company shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

59



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Company through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Company to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Company to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay all reasonable and
documented out of pocket costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.12.

3.07 LIBOR Replacement.

(a) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent reasonably determines (which determination
shall be conclusive absent demonstrable error), or the Company or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Company) that the Company or Required Lenders (as
applicable) have determined, that:

 

(i) the circumstances described in Section 3.03(a)(ii) exist, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

 

60



--------------------------------------------------------------------------------

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate in replacement
of LIBOR, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Company may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08 Survival. All obligations of the Company under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS.

4.01 Conditions to Effective Date. This Agreement shall become effective on the
date of execution hereof subject to receipt by the Administrative Agent (or its
counsel) of each of the following:

(a) a copy of this Agreement, executed by the Company;

 

61



--------------------------------------------------------------------------------

(b) a certificate signed by any Authorized Officer or Secretary or Assistant
Secretary of the Company stating that as of the Effective Date no Default exists
and that the representations and warranties contained in Article V are true and
correct in all material respects (except to the extent already qualified by
materiality or material adverse effect) on the Effective Date (except

with respect to those representations and warranties made as of a specific date,
which representations and warranties shall be true and correct in all material
respects as of such date);

(c) a copy of the Certificate of Incorporation of the Company, together with all
amendments, certified by any Authorized Officer or the Secretary or Assistant
Secretary of the Company (or a certification by the Company that the Certificate
of Incorporation has not been amended since the date of the Existing Credit
Agreement), and a certificate of good standing, certified on or within
ten Business Days prior to the date hereof by the Secretary of State of
Delaware;

(d) copies, certified by any Authorized Officer or the Secretary or Assistant
Secretary of the Company, of its By-Laws (or a certification by the Company that
its By-Laws have not been amended since the date of the Existing Credit
Agreement) and its Board of Directors’ Resolutions, authorizing the execution,
delivery and performance of the Loan Documents;

(e) an incumbency certificate, executed by any Authorized Officer or the
Secretary or Assistant Secretary of the Company, which shall identify by name
and title and bear the signature of the officers of the Company authorized to
sign the Loan Documents and to sign any other documents, letters of credit,
reports and notices in connection with this Agreement and to make borrowings
hereunder (on which the L/C Issuers and the Lenders shall be entitled to rely
until informed of any change in writing by the Company);

(f) a written opinion of the Company’s counsel, Jones Day, addressed to the
Administrative Agent, each L/C Issuer and the Lenders, in the form of Exhibit D;

(g) Committed Loan Notes for those Lenders that have requested Committed Loan
Notes at least two Business Days prior to the date hereof;

(h) satisfactory evidence that those fees due to the Administrative Agent and
the Lenders on the date the Company executes this Agreement and invoiced by the
Administrative Agent to the Company at least two Business Days prior to the
Effective Date have been paid in full or shall be paid substantially
concurrently with closing; and

(i) at least three Business Days prior to the Effective Date, all documentation
and other information regarding the Company required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent reasonably
requested by the Administrative Agent of the Company in writing at least 10
Business Days prior to the Effective Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender and L/C Issuer shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder unless the Administrative Agent shall have
received notice from such Lender or L/C Issuer prior to the proposed Effective
Date specifying its objection thereto.

 

62



--------------------------------------------------------------------------------

4.02 Conditions to Each Credit Extension. The Lenders shall not be required to
make Loans and the L/C Issuers shall not be required to issue, amend, renew or
extend Letters of Credit under this Agreement unless on the date thereof (i) no
Default shall exist and (ii) the representations and warranties contained in
Article V (other than Section 5.04(b), 5.06 and 5.07) and shall be true and
correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date of such Credit Extension (except with
respect to those representations and warranties made as of a specific date,
which representations and warranties shall be true and correct in all material
respects as of such date). On each date on which a Bid Absolute Rate Loan is
made, the Company shall deliver to the Administrative Agent, for the account of
the relevant Lender, a duly executed and completed Bid Note if requested.

4.03 Conditions to Each Extension of Commitments and Each Commitment Increase.
On the date of (i) each extension pursuant to Section 2.13 hereof or (ii) the
date of each increase in Commitments pursuant to Section 2.14 hereof, the
Company shall deliver to the Administrative Agent for the benefit of the L/C
Issuers and the Lenders a certificate, signed by an Authorized Officer, stating
that as of such date no Event of Default exists and, in the case of each
extension pursuant to Section 2.13, that the representations and warranties
contained in Section 5 are true and correct in all material respects (other than
any representation or warranty qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) on such date as if made
on such date, except that the financial statements referred to in Section 5.04
shall be deemed to be the audited consolidated financial statements of the
Company and its Subsidiaries most recently delivered to the Lenders, and except
with respect to those representations and warranties made as of a specific date,
which representations and warranties shall be true and correct in all material
respects as of such date).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to the Lenders, the L/C Issuers and the
Administrative Agent that:

5.01 Corporate Existence and Standing. Each of the Company and the Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation with all requisite
authority to conduct its business, in each case in each jurisdiction in which
the failure to obtain the necessary authority could reasonably be expected to
materially adversely affect the consolidated condition or operations of the
Company or the ability of the Company to perform the Obligations.

5.02 Authorization and Validity. The execution, delivery and performance by the
Company of the Loan Documents have been duly authorized by proper corporate
proceedings and the Loan Documents, when executed and delivered, will constitute
valid, legal, binding and enforceable obligations of the Company.

 

63



--------------------------------------------------------------------------------

5.03 Compliance with Laws and Contracts. Neither the execution and delivery by
the Company of the Loan Documents, the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Company or any Material Subsidiary or articles or certificates of
incorporation or by-laws or the provisions of any indenture, instrument or
agreement

in a principal amount of at least US$75,000,000, or where aggregate payments due
thereunder or amounts received thereunder equal at least US$75,000,000, to which
the Company or any Material Subsidiary is a party, or result in the creation or
imposition of any Lien pursuant to the terms of any such indenture, instrument
or agreement, and, immediately after giving effect to the execution and delivery
of this Agreement and each of the Loan Documents, there will not exist any
default (or event which, with notice or lapse of time, would be a default) under
any such indenture, instrument or agreement as a result of such execution and
delivery.

5.04 Financial Statements.

(a) Audited. The May 28, 2017 consolidated financial statements of the Company
heretofore delivered to the Administrative Agent were prepared in accordance
with Generally Accepted Accounting Principles in effect on the date such
statements were prepared and fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended.

(b) No Material Adverse Change. No material adverse change in the consolidated
financial position or results of operations of the Company and its Subsidiaries
as shown on said May 28, 2017 financial statements has occurred from the date
thereof to and including the date of this Agreement.

5.05 Taxes. The Company and the Material Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any Material Subsidiary, except (a) such
taxes, if any, as are being contested in good faith and as to which reserves
have been provided in accordance with Generally Accepted Accounting Principles,
or (b) to the extent that the failure to do so could not reasonably be expected
to materially adversely affect the consolidated condition or operations of the
Company and its Subsidiaries or the ability of the Company to perform the
Obligations.

5.06 Litigation. As of the date of this Agreement, there is no litigation or
proceeding pending or, to the knowledge of any of the Company’s executive
officers, threatened in writing, against the Company or any Material Subsidiary
which could reasonably be expected to materially adversely affect the
consolidated financial position or results of operations of the Company and its
Subsidiaries or the ability of the Company to perform the Obligations that has
not been publicly disclosed as of the date of this Agreement.

 

64



--------------------------------------------------------------------------------

5.07 Employee Retirement Income Security Act of 1974. As of the date hereof,
neither the Company nor any Material Subsidiary has failed to satisfy the
minimum funding standard within the meaning of Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, or has incurred any material
liability (which has become due but which has not been paid) to the Pension
Benefit Guaranty Corporation established under such Act (or any successor
thereto under such Act) in connection with any employee benefit plan established
or maintained by the Company or any Material Subsidiary.

5.08 Defaults. No Default has occurred and is continuing.

5.09 Accuracy of Information. As of the date of this Agreement, no written
information, exhibit or report furnished by the Company or any Material
Subsidiary to the Administrative Agent or to the Lenders in connection with the
negotiation of the Loan Documents, taken as a whole, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances in which made.

5.10 Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
Regulation U of the Board). The Company shall not use the proceeds of any Loan
in a manner that would result in any violation of the provisions of
Regulation U.

5.11 Legal Authority. No approval, authorization, consent, adjudication or order
of any Governmental Authority, which has not been obtained by the Company is
required to be obtained by the Company in connection with the execution and
delivery of the Loan Documents, the borrowing under the Agreement or in
connection with the performance by the Company of its obligations under the Loan
Documents.

5.12 Investment Company Status. The Company is not an “investment company” as
defined in, or subject to regulation as such under, the Investment Company Act
of 1940.

5.13 Status as an EEA Financial Institution. The Company is not an EEA Financial
Institution.

5.14 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, employee, agent, Affiliate or
representative thereof (in any such person’s capacity as such), is an individual
or entity that is, or is owned or controlled by any individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction in violation of Sanctions. The Company
and its Subsidiaries and to the knowledge of the Company their respective
officers, employees and directors (in any such person’s capacity as such), are
in compliance with applicable Sanctions in all material respects.

5.15 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
applicable anti-corruption legislation in other jurisdictions in which they
operate and have instituted and maintained policies and procedures intended to
promote and achieve compliance with such laws.

 

65



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS.

6.01 Financial Statements, Reports, Returns and Other Financial Data. The
Company covenants that, so long as any L/C Issuer or any Lender shall have any
Commitment, Letters of Credit or Loan outstanding, or any unreimbursed L/C
Advances, the Company will deliver to the Administrative Agent (who will make
such documents available to each Lender) the following:

(a) Quarterly Financial Statements. Within 60 days after the end of each of the
first three quarterly accounting periods of the Company’s fiscal year,
(i) quarterly consolidated statements of earnings and cash flow of the Company
and its Subsidiaries, and (ii) quarterly consolidated balance sheets of the
Company and its Subsidiaries, setting forth in each case in comparative form
consolidated figures for the corresponding period in the preceding fiscal year,
all in accordance with Generally Accepted Accounting Principles (except that
footnote disclosures required by Generally Accepted Accounting Principles may be
omitted and that the statement of stockholders’ equity will be omitted and
subject to audit and changes resulting from year-end adjustment) all in the form
submitted by the Company to its shareholders.

(b) Annual Financial Statements. Within 90 days after the end of the Company’s
fiscal year (i) annual consolidated statements of earnings, stockholders’ equity
and cash flow of the Company and its Subsidiaries for such year, and (ii) annual
consolidated balance sheets of the Company and its Subsidiaries, setting forth
in each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in accordance with Generally Accepted Accounting
Principles and certified by independent certified public accountants of
recognized national standing selected by the Company and all in a form submitted
by the Company to its shareholders.

(c) Stockholder and Governmental Reports. Promptly upon transmission thereof,
copies of all such financial statements, proxy statements, notices and reports
as it shall send to its stockholders and of all registration statements (without
exhibits) and all reports which it files with the Securities and Exchange
Commission or any governmental body or agency succeeding to the functions of the
Securities and Exchange Commission.

Notwithstanding the foregoing or anything to the contrary set forth herein, the
Company shall be deemed to have delivered the items described in Sections
6.01(a), (b) and (c) to the Administrative Agent if the applicable item has been
filed with the Securities and Exchange Commission or other applicable
governmental authority and is freely and readily available without charge to the
Administrative Agent on the website of the Securities and Exchange Commission or
such other applicable governmental authority, or such item has been made freely
and readily available without charge to the Administrative Agent on the
Company’s website www.conagrabrands.com, and the delivery date therefor shall be
deemed to be the first day on which the applicable item is available to the
Administrative Agent on one of such web pages.

 

66



--------------------------------------------------------------------------------

The Company hereby acknowledges that (a) the Administrative Agent may, but shall
not be obligated to, make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Company or its Affiliates, or
the securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that (w) all Company Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Company Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, the L/C
Issuers and the Lenders to treat such Company Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Company Materials constitute confidential
information, they shall be treated as set forth in Section 10.07); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.02 Officer’s Certificate. Together with each delivery of financial statements
required by Section 6.01(a) and (b) above, the Company will deliver to the
Administrative Agent for distribution to each of the Lenders an Officer’s
Certificate setting forth the calculations necessary to determine compliance
with Sections 7.01 and 7.02 of this Agreement and stating that there exists no
Default or, if any such Default exists, specifying the nature thereof and what
action the Company has taken or proposes to take with respect thereto. The
Company also covenants that forthwith upon any Authorized Officer obtaining
knowledge of a Default under this Agreement, it will deliver to the
Administrative Agent an Officer’s Certificate specifying the nature thereof and
what action the Company has taken or proposes to take with respect thereto.
Where the financial statements required by Section 6.01(a) or (b) above are
necessary to determine whether all covenants herein have been complied with, or
whether an Event of Default has occurred, the most recent financial statements
referred to in Section 6.01(a) or (b) above shall be used to make such
determination.

6.03 Sale and Lease-Back. If a “Sale and Lease-Back Transaction” (as defined in
Section 3.7 of the Indenture) occurs that (i) results in net proceeds to the
Company or a Subsidiary in excess of US$50,000,000, and (ii) requires the
retirement by the Company of debt pursuant to Section 3.7(c) of the Indenture,
then the Company shall, within 90 days following the effective date of such Sale
and Lease-Back Transaction, offer to the Lenders to use the net proceeds of such
Sale and Lease-Back Transaction to prepay, without premium, an amount of the
principal amount of the Loans of the Lenders (on a ratable basis). Such amount
shall be based on a fraction, the numerator of which would be the principal
amount of Loans then outstanding and the denominator of which would be the
principal amount outstanding of all funded debt for which the Company is
required by the terms thereof to make similar offers. Such offer would be
terminated if not accepted in writing within 5 Business Days following the date
of such offer. For purposes of this Section, the applicable provisions of the
Indenture shall be deemed incorporated herein mutatis mutandis without the
effect of any amendment, waiver or termination of the Indenture.

 

67



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS.

The Company covenants, so long as any Lender or any L/C Issuer shall have any
Commitment, Letters of Credit or Loan outstanding, or any unreimbursed L/C
Advances, as follows:

7.01 Interest Coverage Ratio. The Company will maintain as of the end of each of
its fiscal quarters a ratio of Consolidated EBITDA to Consolidated Interest
Expense of not less than 3.00:1.00 on a four quarter rolling basis.

7.02 Debt to EBITDA Ratio. The Company will maintain as of the end of each of
its fiscal quarters a ratio of Consolidated Funded Debt to Consolidated EBITDA
of not greater than 3.75:1.00 on a four quarter rolling basis, provided that
such maximum ratio shall be increased:

(a) on the Pinnacle Acquisition Closing Date for each period specified below to
the maximum ratio set forth below opposite such period:

 

Period    Maximum Ratio From the Pinnacle Acquisition Closing Date until and
including the 1st quarter of the Company’s fiscal year ending 2020    5.875:1.00
For the 2nd quarter of the Company’s fiscal year ending 2020    5.50:1.00 From
the 3rd quarter of the Company’s fiscal year ending 2020 until and including the
1st quarter of the Company’s fiscal year ending 2021    5.25:1.00 From the 2nd
quarter of the Company’s fiscal year ending 2021 until and including the 1st
quarter of the Company’s fiscal year ending 2022    4.75:1.00 From the 2nd
quarter of the Company’s fiscal year ending 2022 until and including the 1st
quarter of the Company’s fiscal year ending 2023    4.25:1.00 Subject to clause
(b) below, from the 2nd quarter of the Company’s fiscal year ending 2023 and
thereafter    3.75:1.00

 

68



--------------------------------------------------------------------------------

(b) on the closing date of any other Material Acquisition, to 4.00:1.00 for four
consecutive fiscal quarters ending following such closing date and notice to the
Administrative Agent of such Material Acquisition and related increase, and
thereafter, 3.75.1.00; provided however there shall be at least two fiscal
quarters at 3.75:1.00 prior to any increase pursuant to this clause (b).

7.03 Consolidation, Merger, Sale or Conveyance. The Company will not merge or
consolidate with any other corporation or sell or convey (including by way of
lease) all or substantially all of its assets to any Person, unless (i) the
Company shall be the continuing corporation or the successor corporation and
(ii) immediately after such merger or consolidation, or such sale or conveyance,
no Default shall exist and be continuing.

7.04 Liens. The Company will perform, comply with and observe for the benefit of
the Lenders its agreements in Section 3.6 of the Indenture. For purposes hereof,
the provisions of said Section 3.6 of the Indenture, together with related
definitions and ancillary provisions, are hereby incorporated herein by
reference, mutatis mutandis, and shall be deemed to continue in effect for the
benefit of the Lenders (as if they held Securities under the Indenture) as in
effect on the date hereof, whether or not said provisions otherwise remain in
effect or are modified or terminated; provided that for purposes of this
incorporation by reference, each reference in said Section to “Securities” shall
be deemed to include the Notes issued hereunder, and if the Company is required
by said Section 3.6 to equally and ratably secure the Securities, the Company
shall cause the Notes and the Obligations to be secured by Liens equally and
ratably with the Securities (without implying in any way that the Notes are
securities for purposes of state or federal securities laws) and any and all
other obligations and indebtedness secured by such Liens.

7.05 Sanctions. The Company will not directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions and which funding or usage would violate applicable Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, or otherwise) of applicable
Sanctions.

7.06 Anti-Corruption Laws. The Company will not directly or, to its knowledge
indirectly, use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.

 

69



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES.

8.01 Events of Default. For purposes of this Agreement, each of the following
events shall be Events of Default:

(a) Failure to Pay Principal. The Company defaults in the payment of any
principal of any Loan or any reimbursement obligation in respect of any L/C
Obligation when the same shall become due, either by the terms thereof or
otherwise as herein provided.

(b) Failure to Pay Interest or Fees. The Company defaults in the payment of any
interest on any Loan or any fees hereunder for more than five Business Days
after the date due.

(c) Default Under Other Obligations. The Company or any Subsidiary defaults
under any agreement or indenture pursuant to which the Company or any Subsidiary
has borrowed more than US$75,000,000 in principal amount (or has sold notes the
aggregate principal amount of which exceeds US$75,000,000) and such default has
not been cured within any period of grace provided with respect thereto,
provided, however, the Company may exclude from the operation of this
Section 8.01(c) one or more Subsidiaries so long as the Company’s equity
investment in such excluded Subsidiaries is less than 20% of the Company’s
consolidated assets.

(d) Breach of Representation. Any representation or warranty made by the Company
herein or in any writing furnished pursuant to this Agreement shall be false in
any material respect on the date as of which it was made.

(e) Failure to Perform Negative Covenants. The Company defaults in the
performance or observance of any agreement contained in Section 7.

(f) Failure to Perform Other Terms and Conditions. The Company defaults in the
performance or observance of any other agreement, covenant, term or condition
contained herein and such default shall not have been remedied within 30 days
after written notice thereof shall have been received by the Company from any of
the Lenders.

(g) Assignment For Benefit of Creditors and Insolvency. The Company or any
Material Subsidiary makes an assignment for the benefit of creditors, or admits
in writing its inability to pay its debts as they become due, or is unable
generally to pay its debts or is adjudicated bankrupt or insolvent.

(h) Order for Relief. Any order for relief, judgment or decree is entered in any
proceeding described in Section 8.01(i) in respect of the Company or any
Material Subsidiary.

(i) Voluntary Receiver or Bankruptcy. The Company or any Material Subsidiary
petitions or applies to any tribunal for the appointment of a trustee, receiver
or liquidator of the Company or any Material Subsidiary, or of any substantial
part of the assets of the Company or any Material Subsidiary, or commences any
proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Material Subsidiary) relating to the Company or any Material
Subsidiary under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or law of any jurisdiction, whether now or
hereafter in effect.

 

70



--------------------------------------------------------------------------------

(j) Involuntary Receiver or Bankruptcy. Any petition or application described in
Section 8.01(i) is filed, or any proceedings described in Section 8.01(i) are
commenced, against the Company or any Material Subsidiary, and the Company or
any Material Subsidiary by any act indicates its approval thereof, consent
thereto, or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver or liquidator, or approving the petition
in any such proceedings, and such order, judgment or decree remains in effect
and unstayed for more than 60 consecutive days.

(k) Involuntary Order for Relief. Any order for relief, judgment or decree is
entered in any proceedings against the Company or any Material Subsidiary
decreeing the dissolution, winding-up or liquidation of the Company or any
Material Subsidiary and such order, judgment or decree is unstayed and in effect
for more than 60 consecutive days.

(l) Unsatisfied Judgment. A final judgment or judgments for the payment of money
aggregating in excess of US$75,000,000 (excluding amounts covered by insurance
to the extent the relevant insurer has not denied coverage thereof) is or are
outstanding against the Company or any Material Subsidiary and any one of such
judgments has been outstanding for more than 30 days from the date of its entry
and has not been discharged in full or stayed.

8.02 Rights and Duties After Default. If any Event of Default occurs and is
continuing, then, if the Required Lenders so elect (which election shall be held
in a manner determined by the Administrative Agent and communicated by the
Administrative Agent to the Lenders), the Lenders’ Commitments to make Loans
under this Agreement shall terminate and no further Letters of Credit shall be
issued hereunder, and, upon the election of the Required Lenders (x) the Loans
and all interest, fees and other amounts payable under this Agreement or the
Notes shall immediately become due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived and
(y) the Company shall Cash Collateralize the L/C Obligations (in an amount equal
to the Minimum Collateral Amount with respect thereto); provided, however, that
upon the occurrence of an Event of Default under Section 8.01(g), (h), (i), (j)
or (k), the Commitments shall automatically terminate, the Loans and all
interest, fees and other amounts payable under the Agreement or the Notes shall
automatically become immediately due and payable and the obligation of the
Company to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without declaration or notice to
the Company.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

71



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
in the order set forth above.

ARTICLE IX.

THE AGENTS.

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly provided in Section 9.06, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Company shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

72



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties

hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any such action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) in accordance with the terms hereof with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own bad faith, gross negligence, willful
misconduct or material breach of this Agreement or any other Loan Document as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or an L/C Issuer.

 

73



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance by any other Person of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company at all times other than
during the existence of a Specified Event of Default (which consent shall not be
unreasonably withheld, conditioned or delayed), to appoint a

 

74



--------------------------------------------------------------------------------

successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the consent of
the Company at all times other than during the existence of a Specified Event of
Default (which consent shall not be unreasonably withheld, conditioned or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) holding any cash collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

75



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Company of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 Arrangers, Syndication Agent, Documentation Agents. None of the Lenders
identified in this Agreement as Arranger, Syndication Agent or as Documentation
Agents shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgements with respect to the applicable Lenders in their capacity as
Syndication Agent and Documentation Agent as it makes with respect to the
Administrative Agent in this Agreement.

9.09 ERISA. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

76



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that:

(i) none of the Administrative Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

77



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS.

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than the Agency Fee Letter), and no consent to
any departure by the Company therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Company and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

 

78



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default is not considered an extension or
increase in Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the penultimate proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the

Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Company to pay interest or Letter of Credit Fees
at the Default Rate;

(e) change Section 8.03 or any other provision hereof in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby;

(f) amend the definition of “Alternative Currency” without the written consent
of each Lender; or

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer, affect the rights or duties of the L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided,
further, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement and any related documents executed by
the Company to cure any ambiguity, omission, defect or inconsistency, in each
case, of a technical or immaterial nature so long as (x) such amendment,
modification or supplement does not directly adversely affect any right of any
Agent or Lender, and (y) the Required Lenders shall not have objected in writing
within five (5) Business Days of such amendment.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders),

 

79



--------------------------------------------------------------------------------

except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent or Bank of America in its
capacity as a Lender or L/C Issuer, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender or L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Article II if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, any L/C Issuer or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

80



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party or such Agent Party’s
material breach of its obligations hereunder; provided, however, that in no
event shall any Agent Party have any liability to the Company, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent and
each L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Company Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

81



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic notices, Committed Loan Notices
and Letter of Credit Applications) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company, except to the extent that such losses, costs, expenses or liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of, or material breach of this Agreement or any other Loan Document
by, the Administrative Agent, such L/C Issuer, such Lender or such Related
Party. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Company under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

82



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall reimburse the Administrative Agent,
the L/C Issuers and the Lenders for any and all reasonable documented (in
reasonable detail) out-of-pocket expenses paid or incurred by the Administrative
Agent, the L/C Issuers or the Lenders in connection with the collection and
enforcement (in the case of legal fees and expenses, limited to the reasonable
and invoiced attorney’s fees for a single counsel in each relevant jurisdiction
for the Administrative Agent and, solely in the case of any conflict of
interest, one additional counsel for all the L/C Issuers and Lenders other than
the Administrative Agent) of the Loan Documents.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (in the
case of legal fees and expenses, limited to the reasonable documented (in
reasonable detail) fees, disbursements and other charges of a single external
counsel to all Indemnitees taken as a whole and if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) (and, solely in the case of any conflict of interest, one
additional external counsel in each relevant jurisdiction for all such persons
taken as a whole)) by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company) other than such Indemnitee and its Related
Parties to the extent arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit issued by it if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Indemnified Party’s bad faith, gross negligence, willful misconduct or
material breach of its obligations under this Agreement or (y) arise out of any
investigation, litigation or proceeding that does not involve an act or omission
by the Company and arise solely from a dispute among Indemnitees (except when
and to the extent that one of the parties to such dispute was acting in its
capacity as an agent, arranger, bookrunner, L/C Issuer or other agency capacity
and, in such case, excepting only such party). Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

83



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposures of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that the foregoing shall not relieve the Company of any
indemnification obligation with respect to claims by third parties. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the bad faith, gross negligence or willful misconduct of, or
material breach of this Agreement by, such Indemnitee as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written (in reasonable detail) demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

84



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
permitted by applicable law and to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

85



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than US$5,000,000 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to an assignment if it has not objected
thereto in writing within ten Business Days after notice thereof to it as
required by Section 10.02;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer (such consents not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of US$3,500 (to be paid by the
assignor or assignee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

86



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s controlled Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural Person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e)), 3.04, 3.05, and 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Company (at its expense) shall
execute and deliver a Committed Loan Note or Bid Note, as applicable, to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

 

87



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Company at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Administrative Agent or any L/C Issuer, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or the Company or any of the Company’s
controlled Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent,
the Lenders and the L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e), it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.12 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-

 

88



--------------------------------------------------------------------------------

fiduciary agent of the Company, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Company and the Lenders, resign as an L/C Issuer. In the
event of any such resignation as an L/C Issuer, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as an L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment by the
Company of a successor L/C Issuer (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to hold any
information which it may receive from the Company or its representatives
pursuant to this Agreement in confidence, except for disclosure as required
(i) to its Affiliates and to other Lenders and their respective Affiliates (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Person (it

 

89



--------------------------------------------------------------------------------

being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (iii) to regulatory officials having
jurisdiction over such Person to the extent requested thereby, (iv) to any
Person as required by law, regulation, or legal process, (v) to any Person in
connection with any legal proceeding to which such Lender is a party, (vi) to
such Lender’s or such L/C Issuer’s direct or indirect contractual counterparties
in swap agreements relating to the Company or its obligations or to legal
counsel, accountants and other professional advisors to such counterparties;
provided that each counterparty agrees to be bound by the confidentiality
provisions of this Section 10.07, (vii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the
transactions evidenced hereby, (viii) to any Person with the consent of the
Company, (ix) to any credit insurance provider relating to the Company and its
Obligations under this Agreement, provided that such credit insurance provider
agrees to be bound (with the Company an express third party beneficiary) by the
confidentiality provisions of this Section 10.07, (x) to self-regulatory
officials having authority over such Person to the extent requested thereby, and
(xi) to the extent such information becomes publicly available other than as a
result of a breach of this Section 10.07. The Company authorizes each Lender to
disclose to any assignee or participant described in Section 10.06 or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees to
be bound (with the Company an express third party beneficiary) by the
confidentiality provisions of this Section 10.07.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If the Company becomes insolvent, however evidenced, or
any Event of Default occurs, the Company agrees to recognize, honor and comply
with the right of setoff that each Lender and each of its Affiliates may have
under any applicable law and each Lender with a Loan agrees that any assets of
the Company available to such Lender or such Affiliate for setoff shall be
shared with all the Lenders with an outstanding Loan so that each such Lender
receives for offset a share of such assets equal to the proportion that such
Lender’s Loans bear to the sum of all the then outstanding Loans; provided, that
if any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have. Each Lender and L/C Issuer agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

90



--------------------------------------------------------------------------------

10.09 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or an L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.10 Survival of Representations and Warranties. All representations and
warranties of the Company contained in this Agreement shall survive delivery of
the Notes, the issuance of any Letters of Credit and the making of the Loans
herein contemplated.

10.11 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C
Issuers, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.12 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 2.13 or 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

 

91



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 10.12 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND

 

92



--------------------------------------------------------------------------------

UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its controlled Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
are arm’s-length commercial transactions between the Company, on the one hand,
and the Administrative Agent, the Arrangers and the Lenders, on the other hand,
(B) the

 

93



--------------------------------------------------------------------------------

Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of is Affiliates, or any other Person, in
connection herewith and (B) neither the Administrative Agent, any Arranger nor
any Lender has any obligation to the Company or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Company or any of its Affiliates. The
Company hereby agrees that it will not claim that any of the Administrative
Agent, any Arranger, any Lender and their respective Affiliates has rendered
advisory services of any nature or respect or owes a fiduciary duty or similar
duty to it in connection with any aspect of any transaction contemplated hereby.

10.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.17 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Company that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

94



--------------------------------------------------------------------------------

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
Law).

10.19 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any L/C Issuer nor any Lender shall be
obligated to extend credit to the Company in an amount in violation of any
limitation or prohibition provided by any applicable statute or regulation.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

95



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Amendment and Restatement.

(a) This Agreement shall not extinguish the Loans or any other Obligations
outstanding, if any, under the Existing Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the Loans or any
other Obligations outstanding, if any, under the Existing Credit Agreement,
which shall remain outstanding after the Effective Date as modified hereby.
Notwithstanding any provision of this Agreement, the provisions of Sections
3.01, 3.04, 3.05 and 10.04 of the Existing Credit Agreement as in effect
immediately prior to the Effective Date will continue to be effective as to all
matters arising out of or in any way related to facts or events existing or
occurring prior to the Effective Date.

(b) On the Effective Date, to the extent that there are Committed Loans and L/C
Obligations then outstanding, each of the Lenders is deemed to have purchased or
sold assignments of Committed Loans, or participations in L/C Obligations, as
applicable, in each case at par, such that after giving effect thereto each
Lender’s Revolving Credit Exposure corresponds to its Applicable Percentage of
the Outstanding Amount as of the Effective Date.

(c) The Existing Credit Agreement, and the obligations of the Company thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms (as amended hereby).
The Company acknowledges and confirms that as of the date hereof the Company’s
obligation to repay the outstanding principal amount of the Loans, if any, and
reimburse each L/C Issuer for any drawing on a Letter of Credit outstanding on
the date hereof, if any, is unconditional and not subject to any offsets,
defenses or counterclaims. Each party hereto acknowledges and confirms that by
entering into this Agreement, each party does not waive or release any term or
condition of the Existing Credit Agreement or any of the other Loan Documents or
any of their rights or remedies under such Loan Documents or applicable Law or
any of the obligations of such party thereunder, except as expressly set forth
herein.

(d) On and after the Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as modified by this Agreement.

The remainder of this page is intentionally blank.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CONAGRA BRANDS, INC.,

as the Company

By:  

/s/ Johan Nystedt

  Name: Johan Nystedt   Title: Vice President, Treasurer and Chief Risk Officer

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bridgett J. Manduk Mowry

  Name: Bridgett J. Manduk Mowry   Title: Vice President BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer By:  

/s/ J. Casey Cosgrove

  Name: J. Casey Cosgrove   Title: Director

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as Lender and as L/C Issuer By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Authorized Signatory

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as Lender By:  

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Ryan Zimmerman

  Name: Ryan Zimmerman   Title: Vice President

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ Fik Durmus

  Name: Fik Durmus   Title: Director

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Director

 

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Lender By:  

/s/ Sangeeta Shah

  Name: Sangeeta Shah   Title: Director

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

U.S. Bank National Association, as Lender By:  

/s/ Brigitte M Sinclair

  Name: Brigitte M Sinclair   Title: Vice President

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

Bank of the West, as Lender By:  

/s/ Ole Koppang

  Name: Ole Koppang   Title: Director

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Lender By:  

/s/ Jeff Bliss

  Name: Jeff Bliss   Title: Executive Director By:  

/s/ Timothy J. Devane

  Name: Timothy J. Devane   Title: Executive Director

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ John Flores

  Name: John Flores   Title: Authorized Signatory

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ J. Haynes Gentry III

  Name: J. Haynes Gentry III   Title: Director

Signature Page to Revolving Credit Agreement Conagra Brands, Inc.



--------------------------------------------------------------------------------

CONAGRA BRANDS, INC.

REVOLVING CREDIT AGREEMENT

SCHEDULE 1

 

LENDER

   COMMITMENT      APPLICABLE
PERCENTAGE  

Bank of America, N.A.

   $ 192,000,000.00        12.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 192,000,000.00        12.000000000 % 

Mizuho Bank, Ltd.

   $ 192,000,000.00        12.000000000 % 

Goldman Sachs Bank USA

   $ 140,800,000.00        8.800000000 %  MUFG Bank, Ltd. (formerly known as The
Bank of Tokyo-Mitsubishi UFJ, Ltd.)    $ 140,800,000.00        8.800000000 % 

Wells Fargo Bank, National Association

   $ 140,800,000.00        8.800000000 % 

HSBC Bank USA, N.A.

   $ 96,000,000.00        6.000000000 % 

Barclays Bank PLC

   $ 96,000,000.00        6.000000000 % 

The Bank of Nova Scotia

   $ 96,000,000.00        6.000000000 % 

U.S. Bank National Association

   $ 96,000,000.00        6.000000000 % 

Bank of the West

   $ 54,400,000.00        3.400000000 % 

Cooperatieve Rabobank U.A., New York Branch

   $ 54,400,000.00        3.400000000 % 

Royal Bank of Canada

   $ 54,400,000.00        3.400000000 % 

SunTrust Bank

   $ 54,400,000.00        3.400000000 % 

TOTAL COMMITMENTS

   US$ 1,600,000,000.00        100.000000000 % 

 

Sch. 1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY:

Address:

222 Merchandise Mart Plaza, Suite 1300

Chicago, IL 60654

Attention:                                  Johan Nystedt, Vice President,
Treasurer and Chief Risk Officer

Telephone No.:

E-mail Address:

and

Attention:                                  Colleen Batcheler, Executive Vice
President, General Counsel and

                                                   Corporate Secretary

Telephone No.:

E-mail Address:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A.

Building C

2380 Performance Drive

Mail Code:     TX2-984-03-23

Richardson, TX, 75082

Attention:     Arlene Minor

Telephone:    

Facsimile:

Electronic Mail:

Account No. (for Dollars):

Ref:

ABA#

Account No. (for Euro):

Ref:

Swift Address:

Account No. (for Canadian Dollars):

Ref:

Swift Code:

Transit #:

Account #:

Ref:

 

Sch. 10.02



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Mail Code: CA5-705-04-09

555 California Street, 4th Floor

San Francisco, CA 94104

Attention: Bridgett J. Manduk Mowry

Telephone No.:

Fax No.:

E-mail Address:

L/C ISSUERS:

Bank of America, N.A.

Bank of America, N.A.

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Fax No.:

Email:

JPMorgan Chase Bank, N.A.

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr. 4th Floor

Tampa, FL 33610

Attention: Standby LC Unit

Tel:

Fax:

Email:

Mizuho Bank, Ltd.

Mizuho Bank, Ltd.

1800 Plaza Ten

Harborside Financial Center

Jersey City State: NJ 07311

Telephone No.:

Fax No.:

Attention: Berta Caballero

E-Mail Address:

 

Sch. 10.02



--------------------------------------------------------------------------------

EXHIBIT A

Committed Loan Note

 

$[__________]       July [•], 2018

Conagra Brands, Inc., a Delaware corporation (“Company”), promises to pay to
[NAME OF LENDER] (“Lender”) on or before the Lender’s Termination Date (as
defined in the Agreement hereinafter referred to) for the account of its
Applicable Lending Installation the principal sum of [                ] and
00/100 Dollars ($[                ]) or the aggregate unpaid principal amount of
all Committed Loans made by the Lender to the Company pursuant to Section 2.1 of
the Agreement, whichever is less, in immediately available funds at the office
of the Administrative Agent in Chicago, Illinois, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.

The Lender shall, and is hereby authorized to, record on the Schedule of Loans,
Payments of Principal and Extension attached hereto, or to otherwise record in
accordance with customary practice, the date and amount of each Committed Loan,
the date and amount of each principal payment and the date to which payment of
this Committed Loan Note has been extended, provided, however, that failure to
do so shall not affect the Company’s obligation to pay amounts due hereunder.

The Company expressly waives any presentment, demand, protest or notice in
connection with this Committed Loan Note now, or hereafter, required by
applicable law.

This Committed Loan Note is one of the Committed Loan Notes issued pursuant to
the provisions of the Amended and Restated Revolving Credit Agreement, dated as
of July 11, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among the Company, Bank
of America, N.A., individually and as Administrative Agent, JPMorgan Chase Bank,
N.A., individually and as Syndication Agent, Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, JPMorgan Chase Bank, N.A. and Mizuho Bank, Ltd., as
Arrangers, and the Lenders named therein, to which Agreement reference is hereby
made for a statement of the terms and conditions under which this Committed Loan
Note may be prepaid or its maturity date extended or accelerated.

This Committed Loan Note shall be construed in accordance with and governed by
the laws of the State of New York.

 

CONAGRA BRANDS, INC. By:  

 

Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS, PAYMENTS OF PRINCIPAL AND EXTENSION

 

Date

  

Amount of

Loan

  

Interest

Period/Rate

  

Amount of
Principal Paid or
Prepaid

  

Unpaid Principal
Balance

  

Extension

of Termination
Date

  

Notation
Made By

                 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of July 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Conagra Brands, Inc., a Delaware corporation (the “Company”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The Company hereby requests (select one):

☐     A Borrowing of Committed Loans             ☐     A conversion or
continuation of Committed Loans

 

1. On                                                                          
(a Business Day).

2. In the amount of                                                     .

3. Comprised of                                                          .

                                                 [Type of Committed Loan
requested]

4. In the following currency:                                         
            

5. For Eurocurrency Rate Loans: with an Interest Period of      months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

CONAGRA BRANDS, INC.

By:

 

 

Name:

 

 

Title:

 

 

[CONAGRA BRANDS, INC.

By:

 

 

Name:

 

 

Title:

 

]1

 

 

1  Second signatory is required if funds are to be wired to an account other
than the Company’s account at JPMorgan Chase Bank, Account No. xxxxxxx489.

 

B-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                              2.
   Assignee:                                                                   
[and is an Affiliate/Approved Fund of [identify Lender]]1 3.    Company:   
Conagra Brands, Inc. 4.    Administrative Agent:    Bank of America, N.A., as
the administrative agent under the Credit Agreement

 

1  Select as/if applicable.

 

C-1 - 1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The US$1,600,000,000 Amended and Restated Revolving
Credit Agreement dated as of July 11, 2018 among Conagra Brands, Inc., the
Lenders party thereto, Bank of America, N.A., as Administrative Agent, and the
other agents party thereto. 6.    Assigned Interest:   

 

     Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2      $      $        %      $      $        %      $      $  
     %  

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

C-1 - 2



--------------------------------------------------------------------------------

Consented to and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:   Consented to: BANK OF AMERICA, N.A., as an L/C Issuer By:  

 

Name:   Title:   Consented to: MIZUHO BANK, LTD., as an L/C Issuer By:  

 

Name:   Title:   Consented to: JPMORGAN CHASE BANK, N.A, as an L/C Issuer By:  

 

Name:   Title:   [Consented to:]3 CONAGRA BRANDS, INC. By:  

 

Name:   Title:  

 

3  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

C-1 - 3



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

C-1 - 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

C-1 - 5



--------------------------------------------------------------------------------

EXHIBIT C-2

Administrative Questionnaire

Attached

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Opinion of Counsel

Attached

 

D



--------------------------------------------------------------------------------

EXHIBIT E

Bid Note

 

$[                ]                 , 20    

Conagra Brands, Inc., a Delaware corporation (“Company”), promises to pay to
[NAME OF LENDER] (“Lender”) on                  (which may not be later than the
then effective latest Termination Date) for the account of its Applicable
Lending Installation the principal sum of [                ] and 00/100 Dollars
($[                ]) in immediately available funds at the main office of the
Lender in [                ], together with interest on the unpaid principal
amount hereof at the rate of [                ] percent per annum.

The Company expressly waives any presentment, demand, protest or notice in
connection with this Bid Note now, or hereafter, required by applicable law.

This Bid Note is a Bid Note issued pursuant to the provisions of the Amended and
Restated Revolving Credit Agreement, dated as of July 11, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among the Company, Bank of America, N.A., individually
and as Administrative Agent, JPMorgan Chase Bank, N.A., individually and as
Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith, Incorporated, JPMorgan
Chase Bank, N.A. and Mizuho Bank, Ltd., as Arrangers, and the Lenders named
therein, to which Agreement reference is hereby made for a statement of the
terms and conditions under which this Bid Note may be prepaid or its maturity
date extended or accelerated.

 

CONAGRA BRANDS, INC.

By:

 

 

Name:

 

Title:

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Bid Quote

 

To: Bank of America, N.A.,

        as Administrative Agent

        Attn:                                         

 

Re: Bid Quote to Conagra Brands, Inc. (the “Company”)

In response to your Invitation For Bid Quotes on behalf of the Company dated
                , 20    , the undersigned Lender hereby makes the following Bid
Quote on the following terms:

1. Name of Quoting Lender:

2. Person to contact at Quoting Lender:

3. Borrowing Date:                 , 20    1

4. The undersigned Lender hereby offers to make Bid Absolute Rate Loan(s) in the
following principal amounts, for the following Bid Interest Periods and rates:

 

Principal


Amount2

  

Bid Interest
Period3

  

Bid Absolute
Rate4

  

Maximum Minimum (§2.18(d)(ii)(c))

$

        

The undersigned Lender understands and agrees that the offer(s) set forth above,
subject to the satisfaction of the applicable conditions set forth in the
Amended and Restated Revolving Credit Agreement, dated as of July 11, 2018, with
the Company (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”), irrevocably obligates the
undersigned Lender to make the Bid Absolute Rate Loan(s) for which any offer(s)
are accepted, in whole or in part, in accordance with Section 2.18 of the
Agreement. Terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Agreement.

 

1  As specified in the relevant Invitation for bid Quotes.

2  Principal amount bid for each bid Interest Period may not exceed principal
amount requested in the relevant Invitation for bid Quotes and is subject to
further requirements as described in the Agreement, including without
limitation, Section 2.18(d)(ii)(b).

3  As specified in the relevant Invitation for bid Quotes.

4  Specify rate of interest per annum (rounded to the nearest 1/100th of 1%).

 

F-1



--------------------------------------------------------------------------------

Very truly yours, [Name of Lender] By:  

 

[Authorized Officer]

Dated:                 , 20    

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

Bid Quote Request

                    , 20    

 

To:   Bank of America, N.A.,

        as Administrative Agent

 

From: Conagra Brands, Inc.

 

Re: Amended and Restated Revolving Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), dated as of July 11, 2018, with Conagra Brands, Inc.

Conagra Brands, Inc., pursuant to Section 2.18(b) of the Agreement, hereby
requests Bid Quotes for the following proposed Bid Absolute Rate Loans:

1. Borrowing Date:                 , 20    

2. Principal Amount                Bid Interest Period

$

Terms used herein have the meanings assigned to them in the Agreement.

 

Conagra Brands, Inc. By:  

 

Its:  

 

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

Invitation For Bid Quotes

 

To: [Name of Lender]

 

From: Bank of America, N.A., as Administrative Agent

 

Re: Amended and Restated Revolving Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), dated as of July 11, 2018, with Conagra Brands, Inc. (the
“Company”)

Pursuant to Section 2.18 of the Agreement, the Administrative Agent is pleased
on behalf of the Company to invite you to submit Bid Quotes to the Company for
the following proposed Bid Absolute Rate Loan(s):

1. Borrowing Date:                 , 20

2. Principal Amount                Bid Interest Period

$

Please respond to this invitation by no later than [10:00 a.m.] on ___________,
20__. Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth for such terms in the Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Its:  

 

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

Request for Extension

 

Bank of America, N.A., as Administrative Agent                         ,
20            

Attention:                                                          

Dear                                                  :

Pursuant to Section 2.13 of the Amended and Restated Revolving Credit Agreement
dated as of July 11, 2018 with Conagra Brands, Inc., (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), we request a [one] [two] year extension of the Termination Date
(as defined in the Agreement) as such date pertains to each Lender’s Commitment
(as each term is defined in the Agreement). [If this extension is accepted by
the Required Lenders (as defined in the Agreement), the new Termination Date
will be                         ]. We acknowledge that such extension will not
otherwise constitute an alteration, amendment or waiver of any other term,
condition or covenant contained in the Agreement.

Each Lender is also entitled to retroactively accept any previous extension
requests by Conagra, Brands, Inc. that were rejected by such Lender.

We hereby authorize and request you to deliver a copy of this Request for
Extension to each Lender.

To accept our requested extension, or to retroactively accept any previous
extension requests, the Lenders must give written notice to you, in the form
attached as Exhibit J to the Agreement, within __ days following your receipt of
this request. Failure by any Lender to give the required notice within such __
day time period will constitute a denial of our request.

 

Very truly yours, CONAGRA BRANDS, INC. By:  

 

[Authorized Officer]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

Acceptance of Request For Extension

 

Bank of America, N.A.,                         , 20         as Administrative
Agent    

Attention:                                                      

 

                    Re:    Amended and Restated Revolving Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), dated as of July 11, 2018 with Conagra Brands, Inc.
(“Conagra”)

Dear                                                       :

We have received from you a copy of Conagra’s Request for Extension,
dated                     20        , and pursuant to Section 2.13 of the
Agreement, we hereby accept the extension as set forth in Conagra’s request. [In
addition, we retroactively accept Conagra’s previous Request for Extension
dated                                 20        .] As a result of such extension
the new Termination Date of the undersigned will be                         .

We hereby authorize and request you to deliver a copy of this Acceptance of
Request for Extension to Conagra.

If applicable, we have made a notation of this extension on the Schedule of
Loans, Payments of Principal and Extension attached to our Committed Loan
Note(s).

 

Very truly yours, [The Lender] By:  

 

[Name and Title]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Consent to Additional or Increasing Lender

Conagra Brands, Inc.

222 Merchandise Mart Plaza, Suite 1300

Chicago, IL 60654

Attention:         Treasurer

Ladies and Gentlemen:

We desire to [participate as a “Lender”] [increase our Commitment as a Lender]
in that certain Amended and Restated Revolving Credit Agreement dated as of
July 11, 2018, (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”). To effectuate such
participation, we agree as follows:

1. Definitions. All capitalized terms used in this letter shall have the
meanings set forth in the Agreement, except as otherwise defined herein.

[2. Effective Date. Subject to the conditions contained in this letter, by
execution and delivery to the Company of this letter,                  (“New
Lender”) shall, effective                  20    , (“Effective Date”), become a
Lender pursuant to the Agreement. New Lender acknowledges and agrees that it
shall have all rights, duties and obligations of a Lender as set forth in the
Agreement as if New Lender was a signatory to the Agreement as of the Effective
Date.

3. Commitment and Notices. New Lender’s Commitment shall be US$                
and New Lender’s address for purposes of its administrative questionnaire
delivered in connection with the Credit Agreement shall be as follows:

Fax Number:                                                      

Contact Person:                                                  

Telephone Number:                                           ]

[2. Increased Commitment. Subject to the conditions contained in this letter, by
execution and delivery to the Company of this letter,                 
(“Increase Lender”) shall, effective                  have a Commitment of
US$                 under the Agreement.]

4[3]. Enforcement. [New Lender/Increase Lender] acknowledges that it has
executed and delivered this letter for the benefit of the Company, the Lenders,
and the Administrative Agent and that the terms and provisions hereof shall
inure to the benefit of each such Person.

 

K-1



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the acceptance set forth
below.

 

Yours very truly, [NEW LENDER] By:  

 

Name: Title:

cc: Bank of America, N.A. as Administrative Agent, [ADDRESS]Attn:
[                    ]

AGREED AND ACCEPTED this                  day of                 ,
20                

 

CONAGRA BRANDS, INC. By:  

 

Name: Title:

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 11, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Conagra Brands, Inc. (the
“Company”), Bank of America, N.A., as Administrative Agent and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:                                                                   
Title:                                                                   
Date:                      , 20[    ]

 

L - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 11, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Conagra Brands, Inc. (the
“Company”), Bank of America, N.A., as Administrative Agent and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:                                                                   

 

Title:                                                                     

Date:                 , 20[     ]

 

L - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 11, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Conagra Brands, Inc. (the
“Company”), Bank of America, N.A., as Administrative Agent and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:                                                                   

 

Title:                                                                     

Date:                 , 20[     ]

 

L - 3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of July 11, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Conagra Brands, Inc. (the
“Company”), Bank of America, N.A., as Administrative Agent and each Lender from
time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:                                                                   

 

Title:                                                                     

Date:                 , 20[     ]

 

L - 4

Form of U.S. Tax Compliance Certificate